Appeal from a decision of the Unemployment Insurance *984Appeal Board, filed February 20, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
After being notified that her hours would be reduced from a full-time basis to a part-time basis upon her return from maternity leave, claimant submitted her resignation. At the time she left, however, full-time work continued to be available until claimant began her maternity leave. In addition, there was work available for claimant after her maternity leave, albeit with a reduced work schedule. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant left her employment for personal and noncompelling reasons is supported by substantial evidence in the record and must therefore be upheld (see, Matter of Frost [Levine], 52 AD2d 998; Matter of White [Levine], 52 AD2d 1003). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.